Citation Nr: 1427216	
Decision Date: 06/16/14    Archive Date: 06/26/14

DOCKET NO.  10-21 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to increased ratings for a right knee disability, assigned a noncompensable rating prior to May 6, 2009, a 10 percent rating from May 6, 2009, and two separate ratings of 10 percent from October 4, 2010.

2.  Entitlement to increased ratings for a left knee disability, assigned a 10 percent rating prior to January 30, 2014, and three separate ratings of 10 percent from January 30, 2014.    


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

N. Snyder, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from December 2005 to
February 2007.

This appeal is before the Board of Veterans' Appeals (Board) from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in
St Louis, Missouri.  When the case was most recently before the Board in October 2013, it was decided in part and remanded in part.  

The record before the Board consists solely of electronic records in Virtual VA and the Veterans Benefits Management System.


FINDINGS OF FACT

1.  Throughout the period of the claim, the Veteran's right knee disability has been manifested by pain on motion; extension has been full; flexion has not been limited to less than 45 degrees; no subluxation, instability, or impairment of the tibia and fibula has been present; and the disability has not been productive of frequent episodes of locking.

2.  The left knee disability has been manifested by limitation of flexion throughout the period of the claim and slight instability or subluxation from December 19, 2012; the disability has not been productive of limitation of flexion to less than 45 degrees; limitation of extension; impairment of the tibia or fibula, or frequent periods of locking.



CONCLUSIONS OF LAW

1.  The right knee disability warrants a 10 percent rating, but not higher, prior to October 4, 2010, and two separate 10 percent ratings, but not higher, beginning October 4, 2010.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5257, 5258, 5259, 5260, 5261, 5262 (2013).  

2.  The left knee disability warrants a 10 percent rating, but not higher, prior to December 19, 2012, two separate ratings of 10 percent, but not higher, from December 19, 2012, to January 30, 2014, and not more than three separate ratings of 10 percent from January 30, 2014.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5257, 5258, 5259, 5260, 5261, 5262 (2013).  
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim. 

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002) requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided all required notice in April 2009, prior to the initial adjudication of the claims.  

The record also reflects that all service treatment records and available and relevant post-service medical evidence identified by the Veteran have been obtained.  Neither the Veteran nor his representative has identified any outstanding, existing evidence that could be obtained to substantiate the claims.  The Board is also unaware of any such evidence.  The Veteran has been afforded appropriate VA examinations to determine the severity of his knee disabilities, most recently in 2014.  The examination records report all findings necessary to rate each disability, and the Veteran has not asserted, and the evidence of record does not show, that either disability has increased significantly in severity since the examination.  Finally, the Board is satisfied that there has been substantial compliance with the directives issued in the previous Board remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

Accordingly, the Board will address the merits of the appellant's claims.

Legal Criteria

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2013).   

It is the intention of the rating schedule to recognize painful, unstable or malaligned joint, due to healed injury, as entitled to at least the minimum compensable rating authorized for the joint.  38 C.F.R. § 4.59 (2013).  

In determining the degree of limitation of motion, the provisions of 38 C.F.R. § 4.40 concerning lack of normal endurance, functional loss due to pain, and pain on use and during flare-ups; the provisions of 38 C.F.R. § 4.45 concerning weakened movement, excess fatigability, and incoordination; and the provisions of 38 C.F.R. § 4.10 concerning the effects of the disability on the veteran's ordinary activity are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Ankylosis of a knee warrants a 30 percent evaluation if it is at a favorable angle in full extension, or in slight flexion between 0 and 10 degrees.  Ankylosis of a knee warrants a 40 percent evaluation if it is in flexion between 10 and 20 degrees or a 50 percent evaluation if it is in flexion between 20 and 45 degrees.  Extremely unfavorable ankylosis of a knee at an angle of 45 degrees or more warrants a 60 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5256. 

Knee impairment with recurrent subluxation or lateral instability warrants a 10 percent evaluation if it is slight, a 20 percent evaluation if it is moderate or a 30 percent evaluation if it is severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257. 

Dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint warrants a 20 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5258. 

Flexion of the leg limited to 60 degrees warrants a noncompensable rating, flexion limited to 45 degrees warrants a 10 percent rating, flexion limited to 30 degrees warrants a 20 percent rating, and flexion limited to 15 degrees warrants a 30 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5260. 

Extension limited to 5 degrees warrants a noncompensable rating, extension limited to 10 degrees warrants a 10 percent rating, extension limited to 15 degrees warrants a 20 percent rating, extension limited to 20 degrees warrants a 30 percent rating, extension limited to 30 degrees warrants a 40 percent rating, and extension limited to 45 degrees warrants a 50 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5261. 

Flexion of the knee to 140 degrees is considered full and extension to 0 degrees is considered full.  See 38 C.F.R. § 4.71, Plate II. 

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2013).  38 C.F.R. § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

VA's General Counsel has held that a claimant who has arthritis and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257, while cautioning that any such separate rating must be based on additional disabling symptomatology.  VAOPGCPREC 23-97 (July 1997); VAOPGCPREC 9-98, (August, 1998).  Moreover, the General Counsel  has also held that separate ratings may be assigned for disability of the same joint under Diagnostic Codes 5260 (for limitation of flexion) and 5261 (for limitation of extension).  VAOGCPREC 9-2004 (September, 2004). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2013) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disabilities.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disabilities.  In this regard the Board notes that where entitlement to compensation has already been established and an increase in the disability is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The right knee disability is assigned a noncompensable rating prior to May 6, 2009, a 10 percent rating under Diagnostic Code 5262 from May 6, 2009, and a separate 10 percent rating under Diagnostic Code 5260 from October 4, 2010.  The left knee disability is assigned a 10 percent rating under Diagnostic Code 5262 throughout the period of the claim and separate 10 percent ratings effective January 30, 2014, under Diagnostic Codes 5257 and 5260.  

A May 2009 VA examination record reveals the Veteran's history of bilateral knee pain and instability, worse on the left, and crepitance, stiffness, giving way, weakness, and decreased speed joint motion.  He denied locking, effusion, incoordination, deformity, and flare-ups and reported that motion was not affected.  The Veteran reported being able to stand for 15 to 30 minutes and walk for 1/4 mile, without assistive device.  Gait was antalgic.  The record does not identify the cause of the antalgic gait.  Range of motion testing revealed motion from 0 to 140 degrees bilaterally, without pain.  There was objective evidence of pain after repetition but no additional limitation of motion.  The Veteran reported working seasonal employment, with no time lost.  The Veteran reported being "largely unemployed" from February 2007 to February 2009, explaining that although he did substitute teaching, he was only able to work a few days due to unavailability of work.  X-ray images of the right knee were negative for abnormality.  X-ray imaging of the left knee showed no definite fracture or subluxation, unremarkable medial and lateral compartments, normal patellae, and mild irregularity of the medial femoral condyle which could be positioning.  The examiner diagnosed bilateral knee pain.  The examiner stated that the service-connected disabilities had significant effect on occupational functioning due to decreased mobility, problems lifting and carrying, difficulty reaching, lack of stamina, weakness or fatigue, and pain.  

In November 2009, the Veteran reported pain, locking, and stiffness in his knees. 

In May 2010, the Veteran reported that he was caring for his children, which resulted in increased pain.  A May 2010 VA treatment record indicates that examination of the lower extremities was within normal limits.  A June 2010 VA treatment record reveals that the Veteran walked with a nonantalgic gait.  Range of motion was full, the Veteran was able to deep knee squat, and strength was full.  A September 2010 VA treatment record indicates that the Veteran had full strength and walked with a nonantalgic gait.  The Veteran was able to heel/toe walk and quarter-knee squat.  

An October 2010 VA examination record reveals the Veteran's history of bilateral knee instability, pain, and stiffness.  He denied deformity, giving way, weakness, incoordination, decreased speed of joint motion, effusion, and flare-ups and reported that the motion of the joints was not affected.  He denied episodes of dislocation or subluxation on the left side but reported them on the right side.  He reported locking episodes occurring daily or more often with the left knee and three to four times a week for the right knee.  He reported being able to walk for one to three miles and stand for 15 to 30 minutes, indicating that walking and standing were limited by knee and ankle pain.  Gait was normal.  Examination revealed no crepitus, clicks or snaps, grinding, instability, patellar abnormality, or other abnormality.  The left knee did not have meniscus abnormality, but the right knee had a positive McMurray's test.  Range of motion testing revealed motion of the left knee from 0 to 130 degrees without objective evidence of pain and motion of the right knee from 0 to 119 degrees without objective evidence of pain.  There was no objective evidence of pain after repetition and no additional limitation after repetition, though the examiner noted the Veteran refused to complete three repetitions of the right knee flexion because of concern that the knee would be painful later.  The record notes that the Veteran was employed as a property manager with no reported time lost due to either knee disability.  X-ray imaging of the left knee showed mild narrowing of the medial compartment with a questionable spur versus normal variant of the medial femoral condyle.  There was no definite fracture or subluxation and the patella and patellofemoral joint were normal.  Imaging of the right knee showed mild degenerative changes and no definite fracture or subluxation.  The examiner diagnosed degenerative joint disease which had significant effects on occupational activities due to decreased mobility, problems lifting and carrying, decreased strength, pain, and decreased efficiency.  

November 2010 VA treatment records reveal a negative history as to falls in the previous three months.  The records note that the Veteran had been working since September 2010.  A December 2010 VA treatment record indicates that the Veteran had full strength and walked with a nonantalgic gait.  The Veteran was able to heel/toe walk and quarter-knee squat.  A subsequent December 2010 VA treatment record and February and March 2011 VA treatment records indicate that Veteran had normal gait and strength and normal active range of motion in the knees.  The February 2011 VA treatment record indicates that the Veteran reported pain and altered mobility due to pain at the time of the treatment.  March and April 2011 VA treatment records reveal negative histories as to any recent falls.  A June 2011 VA treatment record reveals the Veteran's history of symptoms including pain in the knees.  Examination revealed no limitation of range of motion in any joint.  There was marked crepitation in the knees.  X-ray imaging showed minimal medial compartmental joint space narrowing, and the Veteran was assessed with minimal degenerative changes in the knees.  

An August 2011 examination record reveals the Veteran's history of left knee pain, instability, weakness, giving way, stiffness, cracking and popping, locking, fatigue, and lack of endurance.  He denied dislocation, swelling, or effusion.  He reported experiencing flare-ups four times a week, lasting all day, with increased pain.  He reported that the flare-ups were due to prolonged walking, standing, kneeling, squatting, and lifting weights.  He reported that he had to be on his feet a lot for work, which resulted in increased pain and inability to play with his children.  Examination revealed no deformity, malalignment, edema, effusion, tenderness, or guarding of movement of either knee.  There was instability of the left knee but not the right knee.  Range of motion testing revealed motion from 0 to 140 degrees bilaterally, with left knee flexion limited to 100 degrees after repetition and right knee flexion limited to 123 degrees after repetition.  Repetition caused pain but not fatigue, weakness, lack of endurance, or incoordination.  Stability testing of the collateral and cruciate ligaments was normal.  McMurray's test was positive for the left knee and negative for the right knee.  Gait was normal.  The examiner diagnosed internal left knee derangement with moderate instability.  The examiner found the left knee disability was at least as likely as not to impair the Veteran's ability to perform daily activities that require strenuous physical activity, running, prolonged standing, repetitive kneeling or squatting, or lifting heavy weights.  

A November 2011 VA treatment record reveals a negative history as to recent fall.  

A September 2012 VA treatment record reveals a negative history as to recent falls.  

A December 2012 VA examination record reveals the Veteran's history of continuous pain in both knees, estimated at 3/10, with flares estimated at 8/10.  Range of motion testing revealed bilateral motion from 0 to 95 degrees with pain beginning at 95 degrees, to include after repetition.  There was no additional limitation of motion after repetition.  The Veteran was noted to have functional loss and/or functional impairment due to less movement than normal bilaterally, pain on movement bilaterally, and interference with sitting, standing, and weight bearing bilaterally.  There was also bilateral tenderness or pain to palpation.  Strength was full bilaterally, and anterior, posterior, and medial-lateral instability tests were normal bilaterally.  There was evidence or history of slight right patellar subluxation.  There was no evidence or history of recurrent left patellar subluxation/dislocation.  The examiner found no meniscal condition.  The examiner noted that the Veteran had scars related to treatment of the knee disabilities, but the scars were not painful or unstable and did not affect a total area greater than 39 square centimeters.  The Veteran reported occasional use of a brace for stiffness.  The examiner found X-ray evidence of arthritis and left patellar subluxation, noting that X-ray images showed suspected patellar tracking abnormality.  The knee disabilities affected occupational functioning because the knees hurt when the Veteran climbed a ladder, squatted, or drove a car for prolonged periods.  

A February 2014 VA examination record reveals the Veteran's history of bilateral knee pain.  The Veteran reported that his job required climbing on ladders, walking, and driving which caused pain.  He reported constant pain estimated as 5/10 with flares estimated at 9/10.  He reported additional pain, weakness, fatigability, and incoordination during flares.  Range of motion testing revealed right knee flexion from 0 to 100 with pain beginning at 100 degrees and left knee flexion from 0 to 130 degrees without objective evidence of painful motion.  There was no additional loss of motion after repetition.  The examiner noted that although there was history of additional pain, weakness, fatigability and incoordination during flares, it was not possible to estimate either loss of range of motion or function during flares without resort to mere speculation because there is no conceptual or empirical basis for making such a determination without directly observing function.  The examiner reported that the Veteran had functional loss or functional impairment due to less movement than normal, pain with movement of the right knee, and interference with sitting, standing, and weight bearing.  There was tenderness or pain to palpation of the right knee.  Strength was full, stability tests were normal, and there was no evidence of subluxation or dislocation.  The examiner found the Veteran did not have a meniscal condition.  The Veteran reported occasional use of a brace.  The examiner reported that there was X-ray evidence of patellar subluxation in that diagnostic test results showed suspected patellar tracking abnormality.  The knee disabilities affected occupational functioning because the knees hurt when the Veteran climbed a ladder, squatted, or drove for prolonged periods.  The examiner found there was no medical evidence of meniscal damage, subluxation, or dislocation of the knees though there was "suspected patellar tracking abnormality" of the left knee on X-ray.  


Analysis of Rating for Right Knee Disability

The record reflects that the Veteran's right knee disability has been rated for painful motion under both Diagnostic Code 5262, which rates impairment of the tibia and fibula, and Diagnostic Code 5260, which rates limitation of flexion.  The assignment of a particular diagnostic code is dependent on the facts of a particular case.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993): see also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  In reviewing the claim for a higher rating, the Board must consider which diagnostic code or codes are most appropriate for application in the Veteran's case and provide an explanation for the conclusion. 

Based on the Board's review of the evidence, the Veteran is entitled to a 10 percent rating for the entire period of the claim pursuant to 38 C.F.R. § 4.59 and Burton based on the competent and credible evidence of knee pain with motion.  The Board finds the 10 percent rating is most appropriately assigned by analogy to Diagnostic Code 5260.  In this regard, the Board notes that examination and radiographic imaging fails to show impairment of the tibia and fibula.  Therefore, the disability does not warrant a compensable rating under that Diagnostic Code. 

A rating higher than 10 percent is not warranted under DC 5260 at any time during the appellate period.  Although the evidence reveals findings of painful flexion and histories of flares, the Veteran is consistently able to flex to at least 95 degrees, to include after repetition, and he has not reported additional limitation of motion during flares or at other times.  In sum, there is no evidence indicating that he has sufficient limitation of motion at any time to warrant more than the 10 percent rating for limitation of flexion under Diagnostic Code 5260.

With respect to other potentially applicable Diagnostic Codes, the Board notes that there is no evidence showing ankylosis or limitation of extension.  The record consistently reveals full and pain-free extension.  Additionally, although the record reveals a finding suggestive of meniscal dislocation, namely a positive McMurray's test, and the Veteran has complained of locking, the record includes no competent evidence of effusion.  Therefore, the disability does not meet the criteria for a compensable rating under Diagnostic Code 5258.  The Board further finds the right knee disability has never resulted in even mild recurrent subluxation or lateral instability.  Although the Veteran has reported instability and subluxation in the right knee and the 2012 VA examination record reveals a notation of "evidence or history of slight subluxation," stability tests have been consistently normal, there is only one uncorroborated finding of a positive McMurray test, and X-ray imaging shows no evidence of subluxation.  The Board finds the normal objective medical evidence is more probative than the Veteran's histories.  Finally, the Board has also considered whether there is scarring associated with the knee disability warranting a separate rating but finds one is not merited because the evidence does not reveal scarring that is unstable or painful or that affects an area of at least 144 square inches.  See 38 C.F.R. § 4.118.  

Analysis of Rating for Left Knee Disability

The record reflects that the Veteran's left knee disability has been rated for painful motion under both Diagnostic Code 5262, which rates impairment of the tibia and fibula, and Diagnostic Code 5260, which rates limitation of flexion.  In light of the rule against pyramiding, the Board finds one 10 percent rating is warranted for the entire period on appeal for painful motion by analogy to Diagnostic Code 5260.  The Board further finds that a compensable rating is not warranted under Diagnostic Code 5262 because the evidence shows that there is no impairment of the tibia or fibula.  In this regard, the Board notes that examination and radiographic imaging fail to show impairment of the tibia and fibula.  

A rating higher than 10 percent is not warranted under Diagnostic Code 5260 at any time during the appellate period.  Although the evidence reveals findings of painful flexion and histories of flares, the Veteran is consistently able to flex to at least 95 degrees, to include after repetition, and he has not reported additional limitation of motion during flares or at other times.  In sum, there is no evidence indicating that he has sufficient limitation of flexion at any time to warrant more than the 10 percent rating currently assigned under Diagnostic Code 5260.

The left knee disability has also been rated for instability under Diagnostic Code 5257, effective January 30, 2014, based on X-ray evidence of possible subluxation.  The earliest notation of possible X-ray imaging of subluxation is found in the December 2012 VA examination record.  Resolving all doubt in favor of the Veteran, the Board finds a 10 percent rating under Diagnostic Code 5257 is warranted effective December 19, 2012, the date of the VA examination.  The Board finds a 10 percent rating is not warranted prior to that date as there is no objective evidence of subluxation or instability prior to that time.  Although the record includes histories of instability and a medical finding of moderate instability in August 2011, there is no objective evidence of instability prior to that time.  Medical testing is consistently normal with regard to stability, and it appears the 2011 finding of moderate instability is based solely on the Veteran's history (because the record does not reveal any clinical evidence of instability).  The Board finds the normal objective medical evidence is more probative than the Veteran's histories.  Thus, the Board finds a separate rating for instability is not warranted prior to December 19, 2012.  The Board further finds a rating higher than 10 percent is not warranted at any time from December 19, 2012, forward, because the probative evidence does not suggest moderate subluxation or lateral instability.  Clinical evaluation of the Veteran's stability is consistently normal, the Veteran is predominantly noted to have a normal gait, and the Veteran consistently denies falls when asked by medical professionals.  The Board finds the objective evidence of normal results on stability testing and normal gait are more probative than the Veteran's histories.  

The Board has considered whether a higher or separate rating is available but finds none is warranted.  There is no evidence, to include allegation, of ankylosis, and the record consistently reveals full and pain-free extension, with no evidence, to include allegation, of limitation of extension.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5261.  Furthermore, although the record reveals a finding suggestive of meniscal dislocation, namely a positive McMurray's test in 2011, the record includes no competent evidence of effusion.  Therefore, the disability does not meet the criteria for the minimum compensable rating under Diagnostic Code 5258. Finally, the Board has also considered whether the scarring associated with the knee disability warrants a separate rating but finds one is not merited because the evidence does not reveal scarring that is unstable or painful or that affects an area of at least 144 square inches.  See 38 C.F.R. § 4.118.  

Other Considerations

The Board has considered whether extra-schedular consideration is warranted.  In this regard, the evidence of record fails to show anything unique or unusual about either knee disability that would render the schedular criteria inadequate.  The Veteran's knee disabilities are manifested by pain with associated limitation of motion and left knee patellar tracking abnormality, which are contemplated in the ratings assigned.  Moreover, ratings in excess of 10 percent are provided by the schedular rating code for more severe manifestations of limitation of motion and for instability and subluxation.  Furthermore, the evidence does not suggest the existence of associated symptoms that have not been, and should be, considered.  Although the evidence documents that the knee disabilities result in occupational impairment, this impairment is contemplated by the ratings currently assigned.  To this extent, the Board notes that the Veteran has not stated that he is unable to work or has missed work or promotional opportunities due to the knee disability.  Therefore, the schedular evaluation is adequate and no referral is required.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).


						(CONTINUED ON NEXT PAGE)

ORDER

The Board having determined that the Veteran's right knee disability warrants a 10 percent rating, but not higher, during the period of the claim prior to October 4, 2010, and two separate 10 percent ratings, but not higher, beginning October 4, 2010, the benefit sought on appeal is granted to this extent and subject to the criteria applicable to the payment of monetary benefits.  

The Board having determined that the Veteran's left knee disability warrants a 10 percent rating, but not higher, during the period of the claim prior to December 19, 2012, two separate ratings of 10 percent, but not higher, from December 19, 2012, to January 30, 2014, and not more than three separate ratings of 10 percent from January 30, 2014, the benefit sought on appeal is granted to this extent and subject to the criteria applicable to the payment of monetary benefits.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


